                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                CASE NUMBER 1:20CV66


JANE ROE,                                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )
UNITED STATES OF AMERICA, et al.,             )
                                              )
       Defendants.                            )

 DEFENDANT FEDERAL PUBLIC DEFENDER FOR THE WESTERN DISTRICT OF
    NORTH CAROLINA’S MOTION TO DISMISS PLAINTIFF'S INDIVIDUAL
                 CAPACITY CLAIMS AGAINST HIM


NOW COMES DEFENDANT ANTHONY MARTINEZ, FEDERAL PUBLIC DEFENDER FOR
THE WESTERN DISTRICT OF NORTH CAROLINA, in his individual capacity, and hereby
moves to dismiss Plaintiff’s Complaint, pursuant to Fed. R. Civ. P. 12(b)(6), for failure to state a
claim upon which relief can be granted. In support of the Motion, a memorandum of law is
contemporaneously filed herewith, and incorporates the contents of the same by reference as if
fully set forth herein. Also offered in support of this Motion is Exhibit A, the Consolidated Equal
Employment Opportunity and Employment Dispute Resolution Plan of the Untied States Court of
Appeals for the Fourth Circuit.

       This the 8th day of June, 2020.

                                      Respectfully submitted,

                                      s/Shannon Sumerell Spainhour

                                      SHANNON SUMERELL SPAINHOUR
                                      N.C. State Bar No. 28108
                                      DAVIS HARTMAN WRIGHT PLLC
                                      28 Schenck Parkway, Suite 200
                                      Asheville, NC 28803
                                      Phone: 828-771-0833
                                      Fax: 252-514-9878
                                      Email: mss@dhwlegal.com

                                      Counsel for the Defender in his individual capacity
                         CERTIFICATE OF SERVICE

The undersigned certifies that on June 8, 2020, she electronically filed the foregoing
DEFENDANT FEDERAL PUBLIC DEFENDER FOR THE WESTERN
DISTRICT OF NORTH CAROLINA’S MOTION TO DISMISS
PLAINTIFF'S INDIVIDUAL CAPACITY CLAIMS AGAINST HIM using the
Court’s CM/ECF system, which will send notification of such filing to all counsel
of record, including:

      Cooper J. Strickland at cooper.strickland@gmail.com

      Gill P. Beck at Gill.Beck@usdoj.gov

      Joshua M. Kolsky at Joshua.kolsky@usdoj.gov


                                 s/Shannon Sumerell Spainhour

                                SHANNON SUMERELL SPAINHOUR
                                N.C. State Bar No. 28108
                                DAVIS HARTMAN WRIGHT PLLC
                                28 Schenck Parkway, Suite 200
                                Asheville, NC 28803
                                Phone: 828-771-0833
                                Fax: 252-514-9878
                                Email: mss@dhwlegal.com
